Opinion by
Lawrence, J.
It was stipulated between counsel that certain items of the merchandise consist of aluminum smelter scrap in ingot form similar in all material respects to so-called starter metal, which metal is produced from bauxite in electric reduction pots, but contains certain impurities due to the fact that it was made with new electrolyte; that this electrolyte consists of fluorspar and cryolite and contains certain metallic oxides which are imparted in the form of metals to the first batches of aluminum with which it comes in contact; that there is no commercial way to separate these undesirable metals from the aluminum and the manufacturer is unable to predict or control the kind or percentages of such impurities; that since a uniform analysis cannot be guaranteed, starter metal does not meet the general trade requirements for aluminum and it is invariably used for blending with higher purity aluminum to produce a product meeting commercial specifications; and that the merchandise is not commercially fit for use otherwise than for remelting and blending with other aluminum-bearing materials. Upon the agreed statement of facts, the claim of the plaintiff was sustained.